DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     SIMEI MOREIRA DA SILVA,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-784

                          [February 6, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elizabeth Anne Scherer, Judge; L.T. Case No.
99-12606CF10A.

  Simei Moreira da Silva, Indiantown, pro se.

   Ashley Moody, Attorney General, Tallahassee and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

   Melanie Leitman of Stearns Weaver Miller Weissler Alhadeff &
Sitterson, P.A., Tallahassee, for Amicus Curiae, Brenda D. Forman,
Broward County Clerk of Court.

PER CURIAM.

  Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.